Appeals by defendant from two judgments of the Supreme Court, Kings County (Hayes, J.), each rendered October 21,1983, convicting him of robbery in the first degree and burglary in the second degree, upon his pleas of guilty, and imposing sentences.
Judgments affirmed.
The issue raised by defendant as to the adequacy of his plea allocutions was not preserved for review as a matter of law {People v Pellegrino, 60 NY2d 636). Further, no adequate reason has been set forth as to why defendant’s sentences, imposed in accordance with the terms of the plea bargain agreements, should be set aside {People v Kazepis, 101 AD2d 816). Mollen, P. J., Lazer, Mangano and Brown, JJ., concur.